Name: 2011/709/: Council Decision of 20Ã October 2011 on the conclusion of the Agreement on certain aspects of air services between the European Union and the United Mexican States
 Type: Decision
 Subject Matter: European construction;  international affairs;  air and space transport;  America
 Date Published: 2011-10-29

 29.10.2011 EN Official Journal of the European Union L 283/25 COUNCIL DECISION of 20 October 2011 on the conclusion of the Agreement on certain aspects of air services between the European Union and the United Mexican States (2011/709/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2) in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement on certain aspects of air services with the United Mexican States (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement was signed on behalf of the Union on 15 December 2010, subject to its conclusion at a later date, in accordance with Council Decision 2011/94/EU (1). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement on certain aspects of air services between the European Union and the United Mexican States (the Agreement) is hereby approved on behalf of the Union (2). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided for in Article 7(1) of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 October 2011. For the Council The President M. SAWICKI (1) OJ L 38, 12.2.2011, p. 33. (2) The Agreement has been published in OJ L 38, 12.2.2011, p. 34 together with the decision on signature.